Citation Nr: 0629303	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  05-32 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for chronic pulmonary disease.  

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a deviated nasal septum.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from March 1943 
to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision of the 
Department of Veterans Affairs (VA), Boston, Massachusetts, 
Regional Office (RO) that denied the veteran's request to 
reopen previously denied claims of entitlement to service 
connection for chronic pulmonary disease and entitlement to 
service connection for a deviated nasal septum.  

Pursuant to 38 C.F.R. § 20.900 (c) (2005), in August 2006, a 
Veteran's Law Judge granted the appellant's July 2006 motion 
to advance his case on the docket based upon the showing of 
good and sufficient cause.  In that same decision, it was 
also found that good cause had been shown for the veteran's 
failure to appear at a previously scheduled June 2006, travel 
Board hearing.  The appeal is now ready for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

In July 2006, the veteran submitted a request for a personal 
hearing before a Veterans Law Judge of the Board at the RO.  
It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2005), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire for one.  

It is noted that the veteran also requested that the Travel 
Board hearing be conducted at the VA Outpatient Clinic in 
Worcester, Massachusetts, rather than at the RO.  It is 
noted, however, that VA benefits adjudication resources are 
such that any requested Travel Board hearings must be 
conducted at an RO that is nearest to a claimant.  There are 
no provisions for conducting such hearings at VA Medical 
Centers.  Under the circumstances, the Board regrets any 
inconvenience that this may cause the veteran.  

This case is REMANDED to the RO for the following:

The veteran should be scheduled to appear 
at a personal hearing before a Veterans 
Law Judge of the Board sitting at the 
Boston, Massachusetts, Regional Office.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

